            Case 2:20-cv-01323-RAJ-JRC Document 90 Filed 03/25/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10      EL PAPEL LLC, et al.,
                                                             CASE NO. 2:20-cv-01323-RAJ-JRC
11                               Plaintiffs,
                                                             ORDER GRANTING STIPULATED
12              v.                                           MOTION REGARDING
                                                             SUMMARY JUDGMENT
13      JENNY A. DURKAN, et al.,                             BRIEFING SCHEDULE
14                               Defendants.

15

16          This matter is before the Court on referral and on the parties’ stipulated motion for an

17   order setting the summary judgment briefing schedule and page limits. Dkt. 88.

18          The Court finds good cause and grants the motion. The Court orders the parties to adhere

19   to the following schedule regarding their cross-motions for summary judgment: (1) plaintiffs’

20   opening brief is due April 9, 2021 (not to exceed 24 pages); defendants’ opening/response briefs

21   are due May 7, 2021 (not to exceed 30 pages each); plaintiffs’ response/reply consolidated brief

22   is due May 28, 2021 (not to exceed 40 pages); and defendants’ replies are due June 18, 2021 (not

23   to exceed 18 pages each).

24
     ORDER GRANTING STIPULATED MOTION
     REGARDING SUMMARY JUDGMENT BRIEFING
     SCHEDULE - 1
            Case 2:20-cv-01323-RAJ-JRC Document 90 Filed 03/25/21 Page 2 of 2




 1           Nothing in this Order precludes the parties from conferring and proposing a revised

 2   schedule or page limits if the Court grants a motion under Fed. R. Civ. Proc. 56(d), the parties

 3   agree to a revision to avoid such a motion, or for any other stipulated good cause.

 4          Dated this 25th day of March, 2021.

 5

 6
                                                          A
                                                          J. Richard Creatura
                                                          Chief United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER GRANTING STIPULATED MOTION
     REGARDING SUMMARY JUDGMENT BRIEFING
     SCHEDULE - 2
